DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status
2. 	This action is responsive to the request for continued examination application filed on 8/3/2021. Claims 1-13 are presented for examination. 

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2021 has been entered.

Response to Arguments
4.	Applicant's arguments with respect to claims 1-13 have been considered but are moot in view of the new ground(s) of rejection.
	
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over  Lee et al. (US 2015/0310776 A1; hereinafter Lee) in view of Ningrat et al. (US 2017/0371442 A1; hereinafter Ningrat).

Regarding claim 1, Lee (Figs. 1C, 2 and 7 ) discloses a display device (DD) comprising:
a foldable display panel (e.g., [0062] discloses that “as shown in FIG. 1C, the bending angle of the display device DD may be defined as about 180 degrees when the first and second planar regions PA1 and PA2 are disposed substantially parallel to each other”) configured to display an image via a display surface (since flexible display device DD including OLED flexible display panel DP, it is clear that the OLED display panel DP is configured to display an image; see [0048-0049] ]), the foldable display panel having an expanded, substantially planar position (Fig. 2 shows the flexible display  expanded, substantially planar position)  and a compact folded position (Fig. 1C shows compact folded position) ; and 
(capacity touch panel TP defines an inner surface of the member OSM; [0140-142]) disposed below on the foldable display panel (Fig.2 shows OSM disposed below the display panel DP).and including at least one first pattern (EL1) and at least one second pattern (EL2) arranged without overlapping each other in a direction substantially normal to the display surface when the foldable display panel is in the expanded position ([0142] discloses that the first electrode layer EL1 and the second electrode layer EL2 may be disposed on a same layer.  Thus it is clear that when the foldable display panel is in the expanded position the first pattern EL1 and EL2 are not overlapped each other).

wherein the pressure sensor (capacitive touch panel TP includes a first electrode layer EL1 and a second electrode layer EL2; see [0142]) is configured to sense a capacitance variation applied to the foldable display panel when the foldable display panel is in the compact position ([0142] discloses that the first electrode layer EL1 and the second electrode layer EL2 may be disposed on a same layer and [0144] discloses the capacitive type touch panel TP calculates coordinate data of an input spot (e.g., a touch position) by detecting a capacitance variation, which occurs when a finger or an electronic pen of a user is located at the touch position on the flexible member FM or the second inner layer IL) such that  the display surface (DP) is exposed outward (Fig. 1C shows the foldable display panel DP is exposed outward) and the at least one first pattern (EL1) and the at least one second pattern (EL2) overlap and face each other inward (Fig.1C shows OSM member in PA1 region and OSM in PA1 region overlap and face each other inward; thus it it is clear that EL1 and EL2 disposed in member OSM in the region PA1 and EL1 and EL2 disposed in member OSM in the region PA2  overlap and face each other inward)
Lee teaches sensing capacitance variation when the user’s finger touches on the flexible display panel ([0144]), but does not explicitly teach sensing a magnitude  of pressure applied in foldable display panel and the magnitude of pressure being determined based on a change in distance between the at least one first pattern and the at least one second pattern in the direction substantially normal to the display surface:
In same view of endeavor (capacitance touch foldable sensors, [0029]), Ningrat (Figs. 4- 5) discloses a display device comprising:
wherein the pressure sensor is configured to sense a magnitude of pressure applied to the foldable display panel  (Fig. 5, par [0013]) when the foldable display panel is in the compact position such that the at least one first pattern (Tx 32) and the at least one second pattern (Rx 34) overlap (TX 32 overlap Rx 34) and face each other inwardly (Fig. 5, Tx 32 and Rx 34 face each other inwardly), with the magnitude of pressure being determined based on a change in distance between the at least one first pattern (Fig. 5, Tx 32) and the at least one second pattern (Fig. 5, Rx 34) in the direction substantially normal to the display surface ([0035] discloses that “changing the distance between the rows R1-R3 and columns C1-C4 changes the mutual capacitances therebetween, and thus the touch data can indicate the pressure of a touch” and see [0048]).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the touch sensors of Lee with Ningrat  in the direction substantially normal to the display surface. The suggestion/motivation would have been to provide a touch screen display to be as thin as possible so as to save space within a desired device footprint for other components such as the need of thin pressure sensitive sensor (see [0004] of Ningrat]).

Regarding claim 2, Lee and Ningrat disclose the display device of claim 1.
 Lee teaches first pattern (EL1) and second pattern (EL2), but does not explicitly teach wherein:
the at least on first pattern comprises transmitting sensors and at least on second pattern comprises receiving sensors; and
at least one of the transmitting sensors faces at least one of the receiving sensors when the foldable display panel is in the compact position.

Ningrat (Figs. 3, 4, 5) teaches:
the at least on first pattern comprises transmitting sensors (first portion 32 comprises conductive R1-R9 are transmitting sensors) and at least on second pattern comprises receiving sensors (second portion 34 comprises conductive C1-C6 are receiving sensors).
(Fig. 5, Tx 32) faces at least one of the receiving sensors (Fig. 5, Rx 34) when the foldable display panel is in the compact position (Fig. 5, Tx 32 face Rx 34).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the touch sensor of Lee with Ningrat to teach the at least on first pattern comprises transmitting sensors and at least on second pattern comprises receiving sensors; and at least one of the transmitting sensors faces at least one of the receiving sensors when the foldable display panel is in the compact position. The suggestion/motivation would have been to provide a touch screen displays to be as thin as possible so as to save space within a desired device footprint for other components such as the need of thin pressure sensitive sensor (see [0004] of Ningrat])..

Regarding claim 3, Lee and Ningrat disclose the display device of claim 2.
Lee further teaches wherein the pressure sensor (touch sensor) is configured to detect a change in capacitance when the user’s finger or stylus is positioned at the touch position ([0144]).  Lee does not explicitly teach the pressure sensor for detecting the pressure.
  Ningrat (Figs. 3-5) further teaches detect the pressure via detection of a change in capacitance between the at least one of the transmitting sensors (Tx 32) and the at least one of the receiving sensors (Rx 34) when the foldable display panel is in the compact position (see Fig. 5 and [0035, 0048]).

Regarding claim 4, Lee and Ningrat  disclose the display device of claim 1.
Lee further teaches the pressure sensor (capacity touch panel TP) comprising first sensors (EL1) including the at least one first pattern and the at least on second pattern and (Fig.7 shows six conductive patterns included in first electrode layer EL1; see [0143]) second sensors (EL2) capacitively coupled to the first sensors ([0144]),
at least one of the first sensors (EL1 in the region PA1)  faces at least another one of the first sensors (EL1 in the region PA2)  when the foldable display panel is in the compact position ([0142] discloses that “the first electrode layer EL1 and the second electrode layer EL2 may be disposed on a same layer”.  Thus when the display device DD is in folding position as shown in Fig.1C, the sensor EL1 in the region PA1and  the sensor EL1 in the region PA2 would face each other)
Regarding claim 5, Lee and Ningrat disclose the display device of claim 4.
Lee further teaches wherein the pressure sensor  is configured to detect the pressure via detection of a change in capacitance between the at least one of the first sensors  (EL1 in region PA1) and the at least another one of the first sensors (EL1 in region PA2)  when the foldable display panel is in the compact position  [0144] discloses the capacitive type touch panel TP calculates coordinate data of an input spot (e.g., a touch position) by detecting a capacitance variation, which occurs when a finger or an electronic pen of a user is located at the touch position on the flexible member FM or the second inner layer IL) and  ([0142] discloses that the first electrode layer EL1 and the second electrode layer EL2 may be disposed on a same layer.  Thus when the touch foldable display DD is folded as shown in Fig.1C, the sensor EL1 on the PA1 and the sensor EL1 on the PA2 are aligned and faced each other that would generate a capacitance variation when a user touches and presses at the touch position that is same way as Applicant’s device Figures 12A-12B).

8.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ningrat and further in view of Yoo et al (US2012/0162099 A1; hereinafter Yoo).

Regarding claim 10, Lee (Figs. 1C, 2 and 7) discloses a display device (DD) comprising:
a foldable display panel (e.g., [0062] discloses that “as shown in FIG. 1C, the bending angle of the display device DD may be defined as about 180 degrees when the first and second planar regions PA1 and PA2 are disposed substantially parallel to each other”) configured to display an image via a display surface (since flexible display device DD including OLED flexible display panel DP, it is clear that the OLED display panel DP is configured to display an image; see [0048-0049] ]); 
a pressure sensor (capacity touch panel TP defines an inner surface of the member OSM; [0140-142]) disposed below on the foldable display panel (Fig.2 shows OSM disposed below the display panel DP),
wherein at least one of the touch sensor and the pressure sensor (capacitive touch panel TP includes a first electrode layer EL1 and a second electrode layer EL2; see [0142]) is configured to sense a capacitance variation applied to the foldable display panel when the foldable display panel is folded about a folding axis (AX) ([0142] discloses that the first electrode layer EL1 and the second electrode layer EL2 may be disposed on a same layer and [0144] discloses the capacitive type touch panel TP calculates coordinate data of an input spot (e.g., a touch position) by detecting a capacitance variation, which occurs when a finger or an electronic pen of a user is located at the touch position on the flexible member FM or the second inner layer IL) such that  a first pattern (EL1) and the at least one second pattern (EL2) of the pressure sensor  (TP) overlap and face each other inward (Fig.1C shows OSM member in PA1 region and OSM in PA1 region overlap and face each other inward; thus it it is clear that EL1 and EL2 disposed in member OSM in the region PA1 and EL1 and EL2 disposed in member OSM in the region PA2  overlap and face each other inward), and 
when the foldable display panel is unfolded, the first pattern and the second pattern are spaced apart from each other with the folding axis therebetween without overlapping each other in the first direction ([0142] discloses that the first electrode layer EL1 and the second electrode layer EL2 may be disposed on a same layer.  Thus it is clear that when the foldable display panel is in the expanded position the first pattern EL1 and EL2 are not overlapped each other).
Lee teaches sensing capacitance variation when the user’s finger touches on the flexible display panel ([0144]), but does not explicitly teach sensing a magnitude  of pressure applied in foldable display panel and the magnitude of pressure being determined based on a change in distance between the at least one first pattern and the at least one second pattern in the direction substantially normal to the display surface:
In same view of endeavor (capacitance touch foldable sensors, [0029]), Ningrat (Figs. 4- 5) discloses a display device comprising:
wherein the pressure sensor is configured to sense a magnitude of pressure applied to the foldable display panel  (Fig. 5, par [0013]) when the foldable display panel is in the compact position such that the at least one first pattern (Tx 32) and the at least one second pattern (Rx 34) overlap (TX 32 overlap Rx 34) and face each other inwardly (Fig. 5, Tx 32 and Rx 34 face each other inwardly), with the magnitude of pressure being determined based on a change in distance between the at least one first pattern (Fig. 5, Tx 32) and the at least one second pattern (Fig. 5, Rx 34) in the direction substantially normal to the display surface ([0035] discloses that “changing the distance between the rows R1-R3 and columns C1-C4 changes the mutual capacitances therebetween, and thus the touch data can indicate the pressure of a touch” and see [0048]).

Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the touch sensors of Lee with Ningrat  in the direction substantially normal to the display surface. The suggestion/motivation would have been to provide a touch screen display to be as thin as possible so as to save space within a desired device footprint for other components such as the need of thin pressure sensitive sensor (see [0004] of Ningrat).
Lee and Ningrat do not teach a touch sensor disposed on the foldable display panel. 
Yoo (Fig.1) teaches a touch sensor (110) disposed on the foldable display panel (140) (see [0043]).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the touch sensors of Lee and  Ningrat with Yoo to teach a touch sensor disposed on the foldable display panel. The suggestion/motivation would have been to provide a touch screen display able drive signals to be input both sides of the touch screen; thereby overcome obscure screen problem due to an input device (see [0010 of Yoo).

Regarding claim 9, Lee and Ningrat disclose display device of claim 1. Lee and Ningrat do not teach a touch sensor disposed on the foldable display panel. 
Yoo (Fig.1) teaches a touch sensor (110) disposed on the foldable display panel (140) (see [0043]).


Regarding claim 11, Lee, Ningrat  and Yoo disclose the display the device of claim 10. Lee further teaches the display surface (DP) is exposed to outside when the foldable display panel is folded (Fig. 1C shows the foldable display panel DP is exposed outward).

10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ningrat and further in view of Kwon et al. (US 2014/0098040 A1; hereinafter Kwon).

Regarding claim 6, Lee and Ningrat disclose the display device of claim 4.
Lee and Ningrat do not teach wherein:
the at least one of the first sensors is configured to transmit electric fields; and
the at least another one of the first sensors is configured to receive the electric fields when the foldable display panel is in the compact position.
Kwon (Fig. 7, par 0120]-[0125]) teaches:
the at least one of the first sensors (sensor 122a) is configured to transmit electric fields (par [0122]); and
(sensor 124a) is configured to receive the electric fields in the folding mode (par 0120]-[0125]).
Therefore, it would have been obvious for one ordinary skill in the art before the effective of filing date of the claimed invention to modify the invention of Lee and Ningrat with Kwon feature the at least one of the first sensors is configured to transmit electric fields; and the at least another one of the first sensors is configured to receive the electric fields when the foldable display panel is in the compact position, and therefore the sensor can transmit a sensing signal and receive the transmitted sensing signal as alternative way which depends upon the choice of manufacturing desired.

11.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in  view of Ningrat and further in view of Wu et al. (US 2018/0039352 A1; hereinafter Wu).

Regarding claim 7, Lee and Ningrat disclose the display device of claim 1.
Lee and Ningrat do not teach:
the at least one first pattern comprises a mutual capacitance type sensor and the at least one second pattern comprises a self-capacitance type sensor; and
the bending axis is defined between the mutual capacitance type sensor and the self-capacitance type sensor.
Wu (Figs. 3, 16) teaches:
the foldable display panel is folded on a basis of a bending axis (the axis at the bending point is between two parts 312 and 314).
(electrode 1550) comprises a mutual capacitance type sensor (electrode 1550 interact with electrode 1520) and the at least one second pattern (electrode 1520) comprises a self-capacitance type sensor (electrode 1520 act by itself); and
the bending axis is defined between the mutual capacitance type sensor (electrode 1550) and the self-capacitance type sensor (electrode 1520) (par [0037], the first part 312 can perform the self-capacitance touch sensing function and the second part 314 can perform the mutual-capacitance touch sensing function, the axis at the bending point is between two parts 312 and 314.)
Therefore, it would have been obvious for one ordinary skill in the art before the effective of filing date of the claimed invention to modify the invention of Lee and Ningrat with Wu’s feature the sensing unit comprises a mutual capacitance type sensor and a self-capacitance type sensor; and the bending axis is defined between the mutual capacitance type sensor and the self-capacitance type sensor, and therefore the touch display device can have better reliability in the display function and the touch sensing function (see [0074} of Wu).

Regarding claim 8, Lee and Ningrat disclose the display device of claim 1.
Lee and Ningrat do not teach:
the foldable display panel is bent on a basis of a bending axis;
the at least one first pattern comprises a first force sensing electrode and the at least one second pattern comprises a self-capacitance type sensor; and

Wu (Figs. 3, 16) teaches:
the foldable display panel is bent on a basis of a bending axis (the axis at the bending point is between two parts 312 and 314).
the at least one first pattern (electrode 1550) comprises a first force sensing electrode (electrode 1550 is a force sensing electrode) and the at least one second pattern (electrode 1520) comprises a self-capacitance type sensor (electrode 1520 act by itself); and
the bending axis is defined between comprises a first force sensing electrode  (electrode 1550) and the self-capacitance type sensor (electrode 1520) (par [0037], the first part 312 can perform the self-capacitance touch sensing function and the second part 314 can perform the mutual-capacitance touch sensing function, the axis at the bending point is between two parts 312 and 314.)
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Lee and Ningrat with Wu’s feature the at least one first pattern comprises a first force sensing electrode and the at least one second pattern comprises a self-capacitance type sensor; and the bending axis is defined between comprises a first force sensing electrode and the self-capacitance type sensor, therefore the touch display device can have better reliability in the display function and the touch sensing function (see [0074} of Wu). .

s 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and view of Ningrat, and Yoo and further in view of Eim et al. (US 2016/0147362 A1; hereinafter Eim).

Regarding claim 12, Lee, Ningrat and Yoo disclose the display device of claim 10.
Lee, Ningrat and Yoo do not teach wherein:
a portion of the display surface is exposed to an outside, and other portions of the display surface are folded to face each other when the foldable display panel is folded.
Eim (Fig. 3C) teaches:
a portion of the display surface is exposed to an outside in the folding mode (par  the first portion (B) is exposed to outside), and other portions of the display surface are folded to face each other when the foldable display panel is folded (the second portion (A) face the third portion (C)).
Therefore, it would have been obvious for one ordinary skill in the art before the effective of filing date of the claimed invention to modify the invention of Lee, Ningrat and Yoo with Eim’s feature a portion of the display surface is exposed to an outside in the folding mode, and other portions of the display surface are folded to face each other when the foldable display panel is folded, and therefore provide a user-friendly interface.


Lee, Ningrat, Yoo do not teach:
a fingerprint recognizer disposed between the first bending axis and the second bending axis, the fingerprint recognizer being exposed to the outside when the foldable display panel is folded.
Eim (Figs. 6 & 7, par [0147]) teaches further comprising:
a fingerprint recognizer (123) disposed between the first bending axis (first bending area 610a) and the second bending axis (second bending area 610b), the fingerprint recognizer (123) being exposed to the outside when the foldable display panel is folded (fingerprint 123 is exposed outside in the folding mode as shown in Fig. 7).
Therefore, it would have been obvious for one ordinary skill in the art before the effective of filing date of the claimed invention to modify the invention of Lee, Ningrat, Yoo with Eim’s feature a fingerprint recognizer disposed between the first bending axis and the second bending axis, the fingerprint recognizer being exposed to the outside when the foldable display panel is folded, and therefore provide a user-friendly interface.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889. The examiner can normally be reached M-F 7:30am - 4:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGAN T. PHAM-LU/Examiner, Art Unit 2691                                                                                                                                                                                             

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691